Per Curiam.

Dismissed for the want pf jurisdiction upon the authority of Louisiana Navigation Co. v. Oyster Commission of Louisiana, 226 *685U. S. 99, 101; Coe v. Armour Fertilizer Works, 237 U. S. 413, 418, 419; Grays Harbor Co. v. Coats-Fordney Co., 243 U. S. 251, 255; Bruce v. Tobin, 245 U. S. 18, 19.
Mr. Daniel Thew Wright, Mr. W. Bussell Osborne and Mr. Philip Ershler, for defendant in error, in support of the motion. Mr. Benjamin Micou, for plaintiff in error, in opposition to the motion.